DETAILED ACTION
Response to Amendment
The previous 112(f) claim interpretation has remained.
In light of the amended claims, claims 5 and 19 are rejected under 35 U.S.C. 112(b).
In light of the amended claims, claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101.
In light of the amended claims, claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 10/29/2021, the following has occurred: claims 1, 9, 15, and 20 have been amended; claims 2-3, 5-8, 10-11, 13-14, 16-17, and 19 have remained unchanged; and no new claims have been added.
Claims 1-3, 5-11, 13-17, and 19-20 are pending.
Effective Filing Date: 03/29/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
Applicant accepts Examiner’s interpretation. Examiner’s interpretation shall remain.

35 U.S.C. 101 Rejections:
Applicant amended claim 20 to be directed towards a “non-transitory storage medium” instead of a computer-readable storage medium. Accordingly, Examiner withdraws the previous 101 rejection directed towards claim 20 for software per se.
Further, Applicant amended the claims language to recite “calculating” instead of “obtaining” and stated that the claims are no longer directed towards an abstract idea by doing so. Examiner however respectfully disagrees and directs Applicant to the 35 U.S.C. 103 rejection section below.
Lastly, Applicant mentions that the invention is a technical solution to a technical problem and the advantageous technical effect of “human and financial resources are effectively saved, efficiency and user experience are improved, and a database of various medical records can also be created to provide a basis for future medical record research” can be achieved. Examiner however respectfully disagrees. Directing Applicant to their own statement above, Applicant states that the human and financial resources are saved by using this invention. By stating this Applicant is acknowledging that humans can perform the claimed invention, but by replacing these human and financial resources one is able to save resources. This does not prevent the claims from being implemented in the manner described below in the 35 U.S.C. 103 rejection section.

35 U.S.C. 103 Rejections:
Applicant argues the following with respect to the previous 103 rejection:
“Fokoue-Nkoutche discloses in paragraph [0047] of the specification that a trained neural network 116 is applied to biomedical entities e1 and e2 to derive a probability that an association exists between e1 and e2. The probability of an association existing may be provided using two weighted vectors that explain the degree of contribution of each input to the prediction. However, Fokoue-Nkoutche does not disclose the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, nor does it disclose how to calculate the contribution.”

Applicant states that the Fokoue-Nkoutche et al. reference:
Point 1) does not disclose the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, and
Point 1
Applicant amended this claim limitation, and the Fuchs reference was used to address these changes.

Point 2) nor does it disclose how to calculate the contribution.
Point 2
Applicant argues that the Fokoue-Nkoutche et al. reference does not disclose how to calculate the contribution. Regardless of whether it may or may not, claim 4 does based on the vector representation of the respective medical record element and the vector representation of the respective disease in ICD. There is a lack of description of how to calculate this contribution in this claim. Examiner suggests amending this claim language to include how to calculate this contribution if Applicant would like for the point 2 to be a valid argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 1) a medical record obtaining module, 2) a vector-representation-of-medical-record-element obtaining module, 3) a vector-representation-of-disease obtaining module, 4) a vector-representation-of-medical-record obtaining module, 5) a probability obtaining module, and 6) an adding module in claim in claims 9-13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “according to claim 4”, however, claim 4 was canceled. Accordingly, this claim is indefinite and has been rejected under 35 U.S.C. 112(b). Examiner recommends amending the claims to change the dependency of this claim.
Claim 19 recites “according to claim 18”, however, claim 18 was canceled. Accordingly, this claim is indefinite and has been rejected under 35 U.S.C. 112(b). Examiner recommends amending the claims to change the dependency of this claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-3 and 5-8 are drawn to a method, claims 9-11 and 13-14 are drawn to a system, claims 15-17 and 19 are drawn to an apparatus, and Claim 20 is drawn to a non-transitory storage medium; each of which is within the four statutory categories. Claims 1-3, 5-11, 13-17, and 19-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
1) obtaining medical record data, 2) obtaining a vector representation of a respective medical record element through the medical record data, 3) obtaining a vector representation of a respective disease in ICD, 4) calculating, based on the vector representation of the respective medical record element and the vector representation of the respective disease in ICD, a vector representation of medical record, wherein the calculating, based on the vector representation of the respective medical record element and the vector representation of the respective disease in ICD, a vector representation of medical record comprises: 4a) calculating, based on the vector representation of the respective medical record element and the vector representation of the respective disease in ICD, a contribution of the vector representation of the respective medical record element to the vector representation of the respective disease and 4b) calculating, based on the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, a vector 2representation of medical record, 5) obtaining, based on the vector representation of the medical record, a respective probability of adding a respective disease code in ICD to the medical record, and 6) obtaining, based on the respective probability, an indication of whether to automatically add the respective ICD code in ICD corresponding to the respective probability to the medical record. These steps correspond to Certain Methods of Organizing Human Activity, in particular, commercial interactions including business relations when dealing with medical codes, and further, managing interactions between people including following rules or instructions related to tracking medical codes. Independent 
Depending claims 2-3, 5-8, 10-11, 13-14, 16-17, and 19-20 include all of the limitations of claims 1, 9, and 15, and therefore likewise incorporate the above described abstract idea. Depending claims 2, 10, and 16 add the additional step of “obtaining a vector representation of a respective medical record element through a word vector of the respective medical record element contained in the medical record data”; claims 3, 11, and 17 add the additional step of “obtaining a vector representation of a respective disease in ICD through a word vector of the respective disease in ICD”; and claims 6 and 13 add the additional steps of “when the probability is greater than a predetermined threshold, adding the disease code in ICD corresponding to the probability to the medical record” and “when the probability is less than a predetermined threshold, not adding the disease code in ICD corresponding to the probability to the medical record.” Additionally, the limitations of depending claims 5, 7-8, 14, and 19 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-3, 5-8, 10-11, 13-14, 16-17, and 19-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 9, and 15 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processor, 2) a memory in 3) a non-transitory storage media (CRM), 4) a medical record obtaining module, 5) a vector-representation-of-medical-record-element obtaining module, 6) a vector-representation-of-disease obtaining module, 7) a vector-representation-of-medical-record obtaining module, 8) a probability obtaining module, and 9) an adding module to perform the claimed steps.
The 1) processor, 2) memory in which computer-readable instructions are stored, 3) non-transitory storage medium, 4) medical record obtaining module, 5) vector-representation-of-medical-record-element obtaining module, 6) vector-representation-of-disease obtaining module, 7) vector-representation-of-medical-record obtaining module, 8) probability obtaining module, and 9) adding module in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0080] – [0081]. Also see: MPEP 2106.05(f)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a processor, 2) a memory, 3) a non-transitory storage medium, 4) a medical record obtaining module, 5) a vector-representation-of-medical-record-element obtaining module, 6) a vector-representation-of-disease obtaining module, 7) a vector-representation-of-medical-record obtaining module, 8) a probability obtaining module, and 9) an adding module to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) 
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The current invention obtains an indication of whether to add an ICD code utilizing 1) a processor, 2) a memory, 3) a non-transitory storage medium, and modules 4) – 9), thus 1) – 9) are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-3, 5-11, 13-17, and 19-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN109493931(A) to Gu in view of CN109033080(A) to Yan further in view of U.S. 2015/0347926 to Fuchs.
As per claim 1, Gu teaches a method for automatically adding an ICD (International Classification of Diseases) code, comprising:
--obtaining medical record data; (see: S11 of FIG. 1 and lines 154-156 of the translation where a patient’s medical record information from the medical record file is obtained)
--obtaining a vector representation of a respective medical record element through the medical record data; (see: S12 of FIG. 1 and lines 181-182 of the translation where a first word vector of each of the word segmentation words based on the preset reference word sequence is determined)
--calculating, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record; (see: lines 115-126 of the translation where a first word vector of all word segmentation words can describe the medical record information as a whole, thus, it is a vector representation of the whole medical record including all of its individual vector elements)
--obtaining, based on the vector representation of the medical record, a respective probability of adding a respective disease code in ICD to the medical record; (see: S13 of FIG. 1 which can be implemented using S131-S133 of FIG. 2. Also see: lines 200-202 of the translation where the first coding probability, second coding probability, and the third coding probability vectors are obtained. Further see: lines 295-299 of the translation where the probability of the type encoding and the first encoding probability vector of the medical record files is determined based on the probability that the third word vector of each word segmentation belongs to each of the first type encoding. A probability is being obtained here in the form of the probability that the third word vector of each word segmentation belongs to each of the first type encoding) and
--obtaining, based on the respective probability, an indication of whether to automatically add the respective ICD code in ICD corresponding to the respective probability to the medical record (see: S14 of FIG. 1 and lines 447-458 of the translation where code types corresponding to the largest value in each vector is determined to obtain three type codes. The final coder can select one of these codes as the final code of the medical record file. The three type codes here corresponding to the largest values here are an indicative to automatically add these codes to the medical record).
Gu may not further, specifically teach:
1) --obtaining a vector representation of a respective disease in ICD;
2) --other vector information as the vector representation of the respective disease in ICD; and
3) --wherein the calculating, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record comprises:
3a) --calculating, based on the vector representation of the respective medical record element and other vector information, a contribution of the vector representation of the respective medical record element to the vector representation of the respective disease; and
3b) --calculating, based on the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, a vector 2representation of medical record.

Yan teaches:
1) --obtaining a vector representation of a respective disease in ICD; (see: lines 147-149 of the translation where the row names of the matrix represent the medical term database M, that is, each row represents a term in the medical term database, and the medical term database contains m terms. Also see: lines 141-143 of the translation/paragraph [0034] of the original document where there is a table containing rows corresponding to ICD10 disease name and ICD10 code. Each row here is a vector representation of a respective disease in ICD) and
2) --other vector information as the vector representation of the respective disease in ICD (see: lines 141-143 of the translation/paragraph [0034] of the original document where there is a table containing rows corresponding to ICD10 disease name and ICD10 code. Each row here is a vector representation of a respective disease in ICD).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) obtain a vector representation of a respective disease in ICD and use 2) the vector representation of the respective disease in ICD as taught by Yan in the method as taught by Gu with the motivation(s) of realizing fast, efficient, and accurate mapping of disease in the medical field corresponding to standard codes (see: Abstract/lines 16-18 of Yan).

Fuchs teaches:
3) --wherein the calculating, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record comprises:
3a) --calculating, based on the vector representation of the respective medical record element and other vector information, a contribution of the vector representation of the respective medical record element to the vector (see: paragraph [0079] where there is a calculation of a contribution of a record element (vector of symptom feature values) to a respective disease (from the ordered list of disease classes)) and
3b) --calculating, based on the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, a vector 2representation of medical record (see: paragraph [0055] where based on this contribution of features to a disease, the output engine delivers the predetermined number of classes for the target object based on the updated relative likelihoods (representation of a medical record)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the calculating, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record comprises: calculating, based on the vector representation of the respective medical record element and other vector information, a contribution of the vector representation of the respective medical record element to the vector representation of the respective disease and calculating, based on the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, a vector 2representation of medical record as taught by Fuchs in the method as taught by Gu and Yan in combination with the motivation(s) of preventing unnecessary work from being performed by evaluating just enough features that intersect with the record (see: paragraph [0024] of Fuchs).

As per claim 2, Gu, Yan, and Fuchs in combination teaches the method of claim 1, see discussion of claim 1. Gu further teaches wherein the obtaining a vector representation of a respective medical record element through the medical record data comprises:
--obtaining a vector representation of a respective medical record element through a word vector of the respective medical record element contained in the medical record data (see: S12 of FIG. 1 and lines 181-182 of the translation where a first word vector of each of the word segmentation words based on the preset reference word sequence is determined).

As per claim 3, Gu, Yan, and Fuchs in combination teaches the method of claim 1, see discussion of claim 1. Gu may not further, specifically teach wherein the obtaining a vector representation of a respective disease in ICD comprises:
--obtaining a vector representation of a respective disease in ICD through a word vector of the respective disease in ICD.
Yan further teaches wherein the obtaining a vector representation of a respective disease in ICD comprises:
--obtaining a vector representation of a respective disease in ICD through a word vector of the respective disease in ICD (see: lines 147-149 of the translation where the row names of the matrix represent the medical term database M, that is, each row represents a term in the medical term database, and the medical term database contains m terms/words. Also see: lines 141-143 of the translation/paragraph [0034] of the original document where there is a table containing rows corresponding to ICD10 disease name and ICD10 code. Each row here is a word vector representation of a respective disease in ICD).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Gu, Yan, and Fuchs in combination teaches the method of claim 1, see discussion of claim 1. Gu further teaches wherein the obtaining, based on the respective probability, an indication of whether to automatically add the respective ICD code in ICD corresponding to the respective probability to the medical record comprises:
--when the probability is greater than a predetermined threshold, adding the disease code in ICD corresponding to the probability to the medical record; when the probability is less than a predetermined threshold, not adding the disease code in ICD corresponding to the probability to the medical record (see: S14 of FIG. 1 and lines 447-458 of the translation where code types corresponding to the largest value in each vector is determined to obtain three type codes. The final coder can select one of these codes as the final code of the medical record file. The three type codes here corresponding to the largest values here are an indicative to automatically add these codes to the medical record. A disease is added here according to the predetermined threshold of a largest value vector. Any probability less than the predetermined threshold of a largest value vector is not added).

As per claim 8, Gu, Yan, and Fuchs in combination teaches the method of claim 1, see discussion of claim 1. Gu further teaches wherein the medical record element includes one or more elements related to medical record data among chief complaint, history of present illness, and history of past illness (see: lines 27-28 of the translation where there is a medical record of a patient. Having this medical record information from among chief complaint, history of present illness, and history of past illness does not change the functionality of the medical record data, therefore this limitation is non-functional and provides little patentable weight from the claim that is depends on. Thus, this claim is rejected using the same references and citations used in claim 1).

As per claim 9, Gu teaches a system for automatically adding an ICD (International Classification of Diseases) code, comprising:
--a medical record data obtaining module for obtaining medical record data; (see: S11 of FIG. 1 and lines 154-156 of the translation where a patient’s medical record information from the medical record file is obtained. This is being done using software (a module))
--a vector-representation-of-medical-record-element calculating module for obtaining a vector representation of a respective medical record element through the medical record data; (see: S12 of FIG. 1 and lines 181-182 of the translation where a first word vector of each of the word segmentation words based on the preset reference word sequence is determined. This is being done using software (a module))
--a vector-representation-of-medical-record obtaining module for obtaining, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record; (see: lines 115-126 of the translation where a first word vector of all word segmentation words can describe the medical record information as a whole, thus, it is a vector representation of the whole medical record including all of its individual vector elements)
--a probability obtaining module for obtaining, based on the vector representation of the medical record, a respective probability of adding a respective disease code in ICD to the medical record; (see: S13 of FIG. 1 which can be implemented using S131-S133 of FIG. 2. Also see: lines 200-202 of the translation where the first coding probability, second coding probability, and the third coding probability vectors are obtained. Further see: lines 295-299 of the translation where the probability of the type encoding and the first encoding probability vector of the medical record files is determined based on the probability that the third word vector of each word segmentation belongs to each of the first type encoding. A probability is being obtained here in the form of the probability that the third word vector of each word segmentation belongs to each of the first type encoding) and
--an adding module for obtaining, based on the respective probability, an indication of whether to automatically add the respective ICD code in ICD corresponding to the respective probability to the medical record (see: S14 of FIG. 1 and lines 447-458 of the translation where code types corresponding to the largest value in each vector is determined to obtain three type codes. The final coder can select one of these codes as the final code of the medical record file. The three type codes here corresponding to the largest values here are an indicative to automatically add these codes to the medical record).
Gu may not further, specifically teach:
1) --a vector-representation-of-disease obtaining module for obtaining a vector representation of a respective disease in ICD;
2) --other vector information as the vector representation of the respective disease in ICD; and
3) --wherein the calculating, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record comprises:
3a) --calculating, based on the vector representation of the respective medical record element and other vector information, a contribution of the vector representation of the respective medical record element to the vector representation of the respective disease; and
3b) --calculating, based on the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, a vector 2representation of medical record.

Yan teaches:
1) --a vector-representation-of-disease obtaining module for obtaining a vector representation of a respective disease in ICD; (see: lines 147-149 of the translation where the row names of the matrix represent the medical term database M, that is, each row represents a term in the medical term database, and the medical term database contains m terms. Also see: lines 141-143 of the translation/paragraph [0034] of the original document where there is a table containing rows corresponding to ICD10 disease name and ICD10 code. Each row here is a vector representation of a respective disease in ICD) and
2) --other vector information as the vector representation of the respective disease in ICD (see: lines 141-143 of the translation/paragraph [0034] of the original document where there is a table containing rows corresponding to ICD10 disease name and ICD10 code. Each row here is a vector representation of a respective disease in ICD).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a vector-representation-of-disease obtaining module for obtaining a vector representation of a respective disease in ICD and use 2) the vector representation of the respective disease in ICD as taught by Yan in the system as taught by Gu with the motivation(s) of realizing fast, efficient, and accurate mapping of disease in the medical field corresponding to standard codes (see: Abstract/lines 16-18 of Yan).

Fuchs teaches:
3) --wherein the calculating, based on the vector representation of the respective medical record element and the vector representation of other vector information, a vector representation of medical record comprises:
3a) --calculating, based on the vector representation of the respective medical record element and other vector information, a contribution of the vector representation of the respective medical record element to the vector representation of the respective disease; (see: paragraph [0079] where there is a calculation of a contribution of a record element (vector of symptom feature values) to a respective disease (from the ordered list of disease classes)) and
3b) --calculating, based on the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, a vector 2representation of medical record (see: paragraph [0055] where based on this contribution of features to a disease, the output engine delivers the predetermined number of classes for the target object based on the updated relative likelihoods (representation of a medical record)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the calculating, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record comprises: calculating, based on the vector representation of the respective medical record element and other vector information, a contribution of the vector representation of the respective medical record element to the vector (see: paragraph [0024] of Fuchs).

As per claim 10, Gu, Yan, and Fuchs in combination teaches the system of claim 9, see discussion of claim 9. Gu further teaches wherein the vector-representation-of-medical-record-element obtaining module obtains a vector representation of a respective medical record element through a word vector of the respective medical record element contained in the medical record data (see: S12 of FIG. 1 and lines 181-182 of the translation where a first word vector of each of the word segmentation words based on the preset reference word sequence is determined. This is being done using software (a module)).

As per claim 11, Gu, Yan, and Fuchs in combination teaches the system of claim 9, see discussion of claim 9. Gu may not further, specifically teach wherein the vector-representation-of-disease obtaining module obtains a vector representation of a respective disease in ICD through a word vector of the respective disease in ICD.
Yan further teaches wherein the vector-representation-of-disease obtaining module obtains a vector representation of a respective disease in ICD through a word vector of the respective disease in ICD (see: lines 147-149 of the translation where the row names of the matrix represent the medical term database M, that is, each row represents a term in the medical term database, and the medical term database contains m terms/words. Also see: lines 141-143 of the translation/paragraph [0034] of the original document where there is a table containing rows corresponding to ICD10 disease name and ICD10 code. Each row here is a word vector representation of a respective disease in ICD. This is being done using software (a module)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

As per claim 13, Gu, Yan, and Fuchs in combination teaches the system of claim 9, see discussion of claim 9. Gu further teaches wherein when the probability is greater than a predetermined threshold, the adding module adds the disease code in ICD corresponding to the probability to the medical record; when the probability is less than a predetermined threshold, the adding module does not add the disease code in ICD corresponding to the probability to the medical record  (see: S14 of FIG. 1 and lines 447-458 of the translation where code types corresponding to the largest value in each vector is determined to obtain three type codes. The final coder can select one of these codes as the final code of the medical record file. The three type codes here corresponding to the largest values here are an indicative to automatically add these codes to the medical record. A disease is added here according to the predetermined threshold of a largest value vector. Any probability less than the predetermined threshold of a largest value vector is not added. This is being done using software (a module)).

As per claim 14, Gu, Yan, and Fuchs in combination teaches the system of claim 9, see discussion of claim 9. Gu further teaches wherein the medical record element includes one or more elements related to medical record data among chief complaint, history of present illness, and history of past illness (see: lines 27-28 of the translation where there is a medical record of a patient. Having this medical record information from among chief complaint, history of present illness, and history of past illness does not change the functionality of the medical record data, therefore this limitation is non-functional and provides little patentable weight from the claim that is depends on. Thus, this claim is rejected using the same references and citations used in claim 1).

As per claim 15, Gu teaches an apparatus for automatically adding an ICD (International Classification of Diseases) code, comprising:
--a processor; (see: lines 58-60 where there is a processor) and
--a memory in which computer-readable instructions are stored, (see: lines 58-60 where there is a memory that executes a program)
--wherein a method for automatically adding an ICD code is performed when the computer-readable instructions are executed by the processor, said method comprising:
--obtaining medical record data; (see: S11 of FIG. 1 and lines 154-156 of the translation where a patient’s medical record information from the medical record file is obtained)
--obtaining a vector representation of a respective medical record element through the medical record data; (see: S12 of FIG. 1 and lines 181-182 of the translation where a first word vector of each of the word segmentation words based on the preset reference word sequence is determined)
--calculating, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record; (see: lines 115-126 of the translation where a first word vector of all word segmentation words can describe the medical record information as a whole, thus, it is a vector representation of the whole medical record including all of its individual vector elements)
--obtaining, based on the vector representation of the medical record, a respective probability of adding a respective disease code in ICD to the medical record; (see: S13 of FIG. 1 which can be implemented using S131-S133 of FIG. 2. Also see: lines 200-202 of the translation where the first coding probability, second coding probability, and the third coding probability vectors are obtained. Further see: lines 295-299 of the translation where the probability of the type encoding and the first encoding probability vector of the medical record files is determined based on the probability that the third word vector of each word segmentation belongs to each of the first type encoding. A probability is being obtained here in the form of the probability that the third word vector of each word segmentation belongs to each of the first type encoding) and
--obtaining, based on the respective probability, an indication of whether to automatically add the respective ICD code in ICD corresponding to the respective probability to the medical record (see: S14 of FIG. 1 and lines 447-458 of the translation where code types corresponding to the largest value in each vector is determined to obtain three type codes. The final coder can select one of these codes as the final code of the medical record file. The three type codes here corresponding to the largest values here are an indicative to automatically add these codes to the medical record).
Gu may not further, specifically teach:
1) --obtaining a vector representation of a respective disease in ICD;
2) --other vector information as the vector representation of the respective disease in ICD; and
3) --wherein the calculating, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record comprises:
3a) --calculating, based on the vector representation of the respective medical record element and other vector information, a contribution of the vector representation of the respective medical record element to the vector representation of the respective disease; and
3b) --calculating, based on the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, a vector 2representation of medical record.

Yan teaches:
1) --obtaining a vector representation of a respective disease in ICD; (see: lines 147-149 of the translation where the row names of the matrix represent the medical term database M, that is, each row represents a term in the medical term database, and the medical term database contains m terms. Also see: lines 141-143 of the translation/paragraph [0034] of the original document where there is a table containing rows corresponding to ICD10 disease name and ICD10 code. Each row here is a vector representation of a respective disease in ICD) and
2) --other vector information as the vector representation of the respective disease in ICD (see: lines 141-143 of the translation/paragraph [0034] of the original document where there is a table containing rows corresponding to ICD10 disease name and ICD10 code. Each row here is a vector representation of a respective disease in ICD).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) obtain a vector representation of a respective disease in ICD and use 2) the vector representation of the respective disease in ICD as taught by Yan in the apparatus as taught by Gu with the motivation(s) of realizing fast, efficient, and accurate mapping of disease in the medical field corresponding to standard codes (see: Abstract/lines 16-18 of Yan).

Fuchs teaches:
3) --wherein the calculating, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record comprises:
3a) --calculating, based on the vector representation of the respective medical record element and other vector information, a contribution of the vector representation of the respective medical record element to the vector representation of the respective disease; (see: paragraph [0079] where there is a calculation of a contribution of a record element (vector of symptom feature values) to a respective disease (from the ordered list of disease classes)) and
3b) --calculating, based on the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, a vector 2representation of medical record (see: paragraph [0055] where based on this contribution of features to a disease, the output engine delivers the predetermined number of classes for the target object based on the updated relative likelihoods (representation of a medical record)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the calculating, based on the vector representation of the respective medical record element and other vector information, a vector representation of medical record comprises: calculating, based on the vector representation of the (see: paragraph [0024] of Fuchs).

As per claim 16, Gu, Yan, and Fuchs in combination teaches the apparatus of claim 15, see discussion of claim 15. Gu further teaches wherein the obtaining a vector representation of a respective medical record element through the medical record data comprises:
--obtaining a vector representation of a respective medical record element through a word vector of the respective medical record element contained in the medical record data (see: S12 of FIG. 1 and lines 181-182 of the translation where a first word vector of each of the word segmentation words based on the preset reference word sequence is determined).

As per claim 17, Gu, Yan, and Fuchs in combination teaches the apparatus of claim 15, see discussion of claim 15. Gu may not further, specifically teach wherein the obtaining a vector representation of a respective disease in ICD comprises:
--obtaining a vector representation of a respective disease in ICD through a word vector of the respective disease in ICD.
Yan teaches wherein the obtaining a vector representation of a respective disease in ICD comprises:
--obtaining a vector representation of a respective disease in ICD through a word vector of the respective disease in ICD (see: lines 147-149 of the translation where the row names of the matrix represent the medical term database M, that is, each row represents a term in the medical term database, and the medical term database contains m terms/words. Also see: lines 141-143 of the translation/paragraph [0034] of the original document where there is a table containing rows corresponding to ICD10 disease name and ICD10 code. Each row here is a word vector representation of a respective disease in ICD).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 15, and incorporated herein.

As per claim 20, Gu, Yan, and Fuchs in combination teaches the method of claim 1, see discussion of claim 1. Gu further teaches a non-transitory storage medium for storing a computer-readable program, the program causing a computer to perform the method for automatically adding an ICD code as claimed in claim 1 (see: Abstract/lines 10-21 of the translation where there is a computer-readable storage medium capable of adding ICD10 codes).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN109493931(A) to Gu in view of CN109033080(A) to Yan further in view of U.S. 2015/0347926 to Fuchs as applied to claims 1 and 15, and further in view of U.S. 2019/0303535 to Fokoue-Nkoutche et al.
As per claim 5, Gu, Yan, Fuchs, and Fokoue-Nkoutche et al. in combination teaches the method of claim 4, see discussion of claim 4. Gu, Yan, and Fuchs in combination may not further, specifically teach wherein a contribution of the vector representation d of the respective medical record element to the vector representation                         
                            
                                
                                    i
                                
                                
                                    k
                                
                            
                        
                     of a k-th disease is expressed as:
                
                    
                        
                            a
                        
                        
                            k
                        
                    
                    =
                    s
                    o
                    f
                    t
                     
                    m
                    a
                    x
                    ⁡
                    (
                    
                        
                            d
                        
                        
                            1
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            2
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            3
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    …
                    
                        
                            d
                        
                        
                            n
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    )
                
            
where soft max(x)=                         
                            
                                
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    x
                                    )
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                        
                                        
                                            e
                                            x
                                            p
                                            ⁡
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    j
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                     , x is a vector,                         
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                     is a j-th element in the vector x,                         
                            
                                
                                    d
                                
                                
                                    n
                                
                                
                                    T
                                
                            
                        
                     denotes the transposition of dn , and d1, d2, d3 ... dn respectively denote the vector representation of the respective medical record element.

Fokoue-Nkoutche et al. further teaches:
--wherein a contribution of the vector representation d of the respective medical record element to the vector representation                         
                            
                                
                                    i
                                
                                
                                    k
                                
                            
                        
                     of a k-th disease is expressed as:
                
                    
                        
                            a
                        
                        
                            k
                        
                    
                    =
                    s
                    o
                    f
                    t
                     
                    m
                    a
                    x
                    ⁡
                    (
                    
                        
                            d
                        
                        
                            1
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            2
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            3
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    …
                    
                        
                            d
                        
                        
                            n
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    )
                
            
where soft max(x)=                         
                            
                                
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    x
                                    )
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                        
                                        
                                            e
                                            x
                                            p
                                            ⁡
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    j
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                     , x is a vector,                         
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                     is a j-th element in the vector x,                         
                            
                                
                                    d
                                
                                
                                    n
                                
                                
                                    T
                                
                            
                        
                     denotes the transposition of dn , and d1, d2, d3 ... dn respectively denote the vector representation of the respective medical record element (see: Equation 8 for equation 10 and equation 9 for equation 11 where 8 and 9 feed into the softmax equations of 10 and 11. The softmax here corresponds to equation 12 while rp corresponds to ak of the present invention. The dnik vector corresponds to a weighted vector α).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein a contribution of the vector representation d of the respective medical record element to the vector representation                         
                            
                                
                                    i
                                
                                
                                    k
                                
                            
                        
                     of a k-th disease is expressed as the above-equation, where the different elements are explained above as taught by Fokoue-Nkoutche et al. in the method as taught by Gu, Yan, and Fuchs in combination with the motivation(s) of identifying the link between two biomedical entities (see: paragraph [0004] of Fokoue-Nkoutche et al.).

As per claim 19, Gu, Yan, Fuchs, and Fokoue-Nkoutche et al. in combination teaches the apparatus of claim 18, see discussion of claim 18. Gu, Yan, and Fuchs in combination may not further, specifically teach wherein a contribution of the vector representation d of the respective medical record element to the vector representation                         
                            
                                
                                    i
                                
                                
                                    k
                                
                            
                        
                     of a k-th disease is expressed as:
                
                    
                        
                            a
                        
                        
                            k
                        
                    
                    =
                    s
                    o
                    f
                    t
                     
                    m
                    a
                    x
                    ⁡
                    (
                    
                        
                            d
                        
                        
                            1
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            2
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            3
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    …
                    
                        
                            d
                        
                        
                            n
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    )
                
            
where soft max(x)=                         
                            
                                
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    x
                                    )
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                        
                                        
                                            e
                                            x
                                            p
                                            ⁡
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    j
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                     , x is a vector,                        
                             
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                    - is a j-th element in the vector x,                         
                            
                                
                                    d
                                
                                
                                    n
                                
                                
                                    T
                                
                            
                        
                     denotes the transposition of dn , and d1, d2, d3 ... dn respectively denote the vector representation of the respective medical record element.

Fokoue-Nkoutche et al. further teaches:
--wherein a contribution of the vector representation d of the respective medical record element to the vector representation                         
                            
                                
                                    i
                                
                                
                                    k
                                
                            
                        
                     of a k-th disease is expressed as:
                
                    
                        
                            a
                        
                        
                            k
                        
                    
                    =
                    s
                    o
                    f
                    t
                     
                    m
                    a
                    x
                    ⁡
                    (
                    
                        
                            d
                        
                        
                            1
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            2
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            3
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    …
                    
                        
                            d
                        
                        
                            n
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    )
                
            
where soft max(x)=                         
                            
                                
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    x
                                    )
                                
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                        
                                        
                                            e
                                            x
                                            p
                                            ⁡
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    j
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                     , x is a vector,                        
                             
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                        
                    - is a j-th element in the vector x,                         
                            
                                
                                    d
                                
                                
                                    n
                                
                                
                                    T
                                
                            
                        
                     denotes the transposition of dn , and d1, d2, d3 ... dn respectively denote the vector representation of the respective medical record element (see: Equation 8 for equation 10 and equation 9 for equation 11 where 8 and 9 feed into the softmax equations of 10 and 11. The softmax here corresponds to equation 12 while rp corresponds to ak of the present invention. The dnik vector corresponds to a weighted vector α).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein a contribution of the vector representation d of the respective medical record element to the vector representation                         
                            
                                
                                    i
                                
                                
                                    k
                                
                            
                        
                     of a k-th disease is expressed as the above-equation, where the different elements are explained above as taught by Fokoue-Nkoutche et al. in the apparatus as taught by Gu, Yan, and Fuchs in combination with the motivation(s) of identifying the link between two biomedical entities (see: paragraph [0004] of Fokoue-Nkoutche et al.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN109493931(A) to Gu in view of CN109033080(A) to Yan further in view of U.S. 2015/0347926 to Fuchs as applied to claim 1, and further in view of U.S. Patent No. 9,875,440 to Commons.
As per claim 7, Gu, Yan, and Fuchs in combination teaches the method of claim 1, see discussion of claim 1.The combination may not further, specifically teach wherein the probability of adding the k-th disease code in ICD to the medical record based on the vector representation of the medical record is expressed as:
                
                    
                        
                            y
                        
                        
                            k
                        
                    
                    =
                    σ
                    (
                    
                        
                            β
                        
                        
                            k
                        
                        
                            T
                        
                    
                    *
                    
                        
                            d
                        
                        
                            k
                        
                    
                    +
                    
                        
                            b
                        
                        
                            k
                        
                    
                    )
                
            
where                         
                            σ
                            (
                            )
                        
                     is a sigmoid function,                         
                            
                                
                                    β
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                     are linear parameters obtained through neural network training,                         
                            
                                
                                    d
                                
                                
                                    k
                                
                            
                        
                     denotes the vector representation of the medical record.

Commons teaches:
--wherein the probability of adding the k-th disease code in ICD to the medical record based on the vector representation of the medical record is expressed as:
                
                    
                        
                            y
                        
                        
                            k
                        
                    
                    =
                    σ
                    (
                    
                        
                            β
                        
                        
                            k
                        
                        
                            T
                        
                    
                    *
                    
                        
                            d
                        
                        
                            k
                        
                    
                    +
                    
                        
                            b
                        
                        
                            k
                        
                    
                    )
                
            
where                         
                            σ
                            (
                            )
                        
                     is a sigmoid function,                         
                            
                                
                                    β
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                     are linear parameters obtained through neural network training,                         
                            
                                
                                    d
                                
                                
                                    k
                                
                            
                        
                     denotes the vector representation of the medical record (see: column 2, lines 5-8 where there is a sigmoid function that utilizes a linear equation in the form of y = mx+b. Accordingly, the                         
                            
                                
                                    β
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                     are linear parameters).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the probability of adding the k-th disease code in ICD to the medical record based on the vector representation of the medical record is expressed as the above-mentioned equation where                         
                            σ
                            (
                            )
                        
                     is a sigmoid function,                         
                            
                                
                                    β
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                     are linear parameters obtained through neural network training,                         
                            
                                
                                    d
                                
                                
                                    k
                                
                            
                        
                     denotes the vector representation of the medical record as taught by Commons in the method as taught by Gu, Yan, and Fuchs in combination with the motivation(s) of being a way to represent weight-sum units (see: column 2, lines 5-8 of Commons).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626